IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
v.
MIGUEL BELL No. 09-672-1
ORDER

AND NOW, this 6th day of May, 2021, upon consideration of Miguel Bell’s Motion for
Compassionate Release (Doc. No. 322), the Government’s Response in Opposition (Doc. No.
326), and Mr. Bell’s Supplemental Motion for Compassionate Release (Doc. No. 329), it is
ORDERED that Mr. Bell’s Motions (Doc. Nos. 322 & 329) are DENIED for the reasons set forth

in the accompanying Memorandum.

BY THE COURT:

 
   

of PRATTER
TATES DISTRICT JUDGE
